 

Exhibit 10.3

AMENDMENT TO

EMPLOYMENT AGREEMENT

This Amendment (this “Amendment”) to the Employment Agreement (the “Employment
Agreement”), dated [—], by and between United Maritime Group, LLC (formerly
known as TECO Transport Corporation) (the “Company”), and [Employee]
(the “Employee”) is entered into as of this [—], 2010, to be effective as of the
date hereof.

WHEREAS, the Company and the Employee are parties to the Employment Agreement;
and

WHEREAS, the Company and the Employee desire to amend the Employment Agreement.

NOW, THEREFORE, the Employment Agreement is hereby amended as follows (with
terms not otherwise defined in this Amendment having the same meaning as set
forth in the Employment Agreement):

1. The first sentence of the definition of “Good Reason” shall be deleted in its
entirety and replaced with the following sentence:

““Good Reason” shall mean, without Employee’s consent, (i) a material diminution
in Employee’s title, duties or responsibilities, (ii) the relocation of
Employee’s principal place of employment (as set forth in Section 3(c) hereof)
more than fifty (50) miles from its current location, (iii) the failure of the
Company to pay any compensation owing to the Employee pursuant to Section 4 when
such compensation is due, or (iv) the Company’s failure to obtain the full
assumption of this Agreement by a successor entity following a sale of all or
substantially all of the Company’s assets.”

Except as provided herein and to the extent necessary to give full effect to the
provisions of this Amendment, the terms of the Employment Agreement shall remain
in full force and effect.

*        *        *

[Signatures to appear on following page.]



--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, the undersigned have executed this Amendment as of the date
first above written.

UNITED MARITIME GROUP, LLC

 

By:  

 

Name:   Title:   [EMPLOYEE]

 

 

- 2 -